DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
 Response to Amendment
Claims 1-9, 11-17 and 19-22 are pending. Claims 1, 9, 17, 21, and 22 are amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-17 and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 3, 4, 5, 6, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over GERVAUTZ et al. (US 20140267770 A1) in view of Costa (US 20180365898 A1) in view of Robbins et al. (US 7397464 B1) in view of Levien et al. (US 20140059458 A1).

Regarding claim 1, GERVAUTZ et al. disclose a system, comprising: a computing device comprising a processor and a memory; machine readable instructions stored in the memory (managing applications associated with a mobile device, abstract, a plurality of modules comprising processor executable code stored in the non-transitory computer-readable memory, [0016]) that, when executed by the processor, cause the computing device to at least: receive a graphical representation of an object from a client device (obtaining an image of an object in the view of a camera associated with a mobile device, abstract, [0051], [0067]); identify the object in the graphical representation (identify an object included in an image or in video content captured by the camera of the mobile device, abstract, [0069]); determine an object identifier for the object (information comprises an local database, attributes associated with objects in the local database, local database, [0003], a unique application identifier, [0026], receiving from an application provider an identifier of an object or attributes of the object extractable from an image of the object, receiving from the application provider an application associated with the object, [0027], identifying local features of an object, [0075], list of applications can include a unique application identifier associated with each application on the list, [0109], local object database, [0125], [0126], search the local object-application database, [0131], [0132], local object database, [0140], send the object identifier and/or set of descriptors associated with the object in the image to the application portal server 145 and to receive the application content from the application portal server 145, [0166]); and provide a list of applications/application identifiers associated with the object to the client device, the list of application identifiers associated with the object comprising the application identifier associated with the local object identifier (application identifiers, [0027], [0079], [0166], list of applications can include a unique application identifier associated with each application on the list, [0109], 

GERVAUTZ et al. further partly indicate identify an application identifier that is associated with a local object identifier that matches the object identifier (receiving from an application provider an identifier of an object or attributes of the object extractable from an image of the object, receiving from the application provider an application associated with the object, [0027], send the object identifier and/or set of descriptors associated with the object in the image to the application portal server 145 and to receive the application content from the application portal server 145, [0166]), however, another reference is provided to further teach this point. GERVAUTZ et al. do not disclose the object identifier representing an association between an application and the object that is publicly visible and the local object identifier representing a user-defined disassociation between the application and the object that is personal to a particular user, or excluding the application identifier.



GERVAUTZ et al. and Costa are in the same art of identifying an object in an image (GERVAUTZ et al., abstract; Costa, abstract). The combination of Costa with GERVAUTZ et al. makes more explicit an object identifier. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the identifier of Costa with the invention of GERVAUTZ et al. as this was known at the time of filing, the combination would have 

GERVAUTZ et al. and Costa do not disclose the object identifier representing an association between an application and the object that is publicly visible and the local object identifier representing a user-defined disassociation between the application and the object that is personal to a particular user, or excluding the application identifier.

Robbins et al. teach the object identifier representing an association between an application and the object that is publicly visible (“It is desirable in many applications to have separate state associations for separate users.  For example, if a number of users interact with an interactive display surface, presence or absence of physical objects with which each user's attributes are associated makes for a convenient way to indicate the users who are present.  Further, the environment 161 may include a role-playing game in which each user's persona possesses unique powers, has completed specified feats, or manifests various identity attributes, such as an appearance or a name that the user wishes to maintain, perhaps if the game is played again by that player with other different players.  Associating the 

GERVAUTZ et al. and Costa and Robbins et al. are in the same art of identifying/interacting with an object in an image (GERVAUTZ et al., abstract; Costa, abstract; Robbins et al., abstract). The combination of Robbins et al. with GERVAUTZ et al. and Costa will enable the use of a user-defined association between the application and the object. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the association of Robbins et al. with the invention of GERVAUTZ et al. and Costa as this was known at the time of filing, the combination would have predictable results, and as Robbins et al. indicate, “One of the advantages of the present invention is that it provides a simple and efficient way to save and retrieve one or more states of a computer application.  States of the application are associated with a physical object allowing one or more states to be 

GERVAUTZ et al. and Costa and Robbins et al. do not disclose the local object identifier representing a user-defined disassociation between the application and the object that is personal to a particular user, or excluding the application identifier.

Levien et al. teach the local object identifier representing a user-defined disassociation between the application and the object that is personal to a particular user and excluding the application identifier (“The technology can identify applications, e.g., by matching attributes corresponding to installed (or available) applications to the present context or milieu, e.g., based on attributes of matched objects.  The attributes can be stored locally on a mobile device or at a server.  A user can also associate or disassociate an application with recognized objects, e.g., so that a particular application's icon is visible or removed the next time an object is in a digitized scene”, [0015], Application 822 may include an application identifier component 826 that is arranged to identify applications corresponding to a recognized object, [0032]).



Regarding claim 2, GERVAUTZ et al. and Costa and Robbins et al. and Levien et al. disclose the system of claim 1. GERVAUTZ et al. further teach the application identifier is a first application identifier, and wherein the machine readable instructions, when executed by the processor, further cause the computing device to at least: receive a second application identifier to be added to the list of application identifiers associated with the object; and add the second application identifier to the list of application identifiers associated with the object (receiving an application identifier associated with the 

Regarding claim 3, GERVAUTZ et al. and Costa and Robbins et al. and Levien et al. disclose the system of claim 2. GERVAUTZ et al. and Costa further teach the second application identifier added to the list of application identifiers associated with the object is uniquely associated with the object with respect to the client device (GERVAUTZ et al., unique application identifier, [0026], [0027], [0031], list of applications can include a unique application identifier associated with each application on the list, [0109], include the unique application identifier associated with one or more applications and can include device specific information associated with the mobile device, [0110], assign a unique application identifier, [0114], store a unique application identifier for each application associated with an object and/or object type, [0131]; Costa, there may be various more specific classifications of "smart" refrigerator types or models for which software applications are 

Regarding claim 4, GERVAUTZ et al. and Costa and Robbins et al. and Levien et al. disclose the system of claim 1. GERVAUTZ et al. further teach the application identifier is a first application identifier, and wherein at least one second application identifier in the list of application identifiers associated with the object is uniquely associated with the object with respect to the client device (receiving an application identifier associated with the application from the application portal server, [0011], each application being associated with at least one object and/or object type and a unique application identifier, [0026], associate the applications with objects and/or types of objects, [0056], confirmation screen that requires the user to acknowledge that a new application is being downloaded, or the interface may be a link to the application or to a list of applications that may all be launched automatically upon selection by the user, [0088], allows the application developer to register with the application launch service and to upload new applications to the application portal server, allows the application developer to register with the application launch service and to upload new applications to the application portal server, [0111], update the application database with the features or descriptors and/or objects to be 

Regarding claim 5, GERVAUTZ et al. and Costa and Robbins et al. and Levien et al. disclose the system of claim 1. GERVAUTZ et al. further indicate the list of application identifiers associated with the object is unique to the client device (unique application 

Regarding claim 6, GERVAUTZ et al. and Costa and Robbins et al. and Levien et al. disclose the system of claim 1. Costa further teaches the graphical representation is a stereoscopic image of the object ([0024]). 

Regarding claim 7, GERVAUTZ et al. and Costa and Robbins et al. and Levien et al. disclose the system of claim 1. GERVAUTZ et al. further disclose the graphical representation of the object is a video of the object (video of object, [0059], [0068]).
 
Regarding claim 8, GERVAUTZ et al. and Costa and Robbins et al. and Levien et al. disclose the system of claim 1. GERVAUTZ et al. further disclose the graphical representation of the object is two-dimensional image of the object (camera captures images of object, [0059], [0068]).


Claims 9, 11, 13, 14, 16, 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over GERVAUTZ et al. (US 20140267770 A1) in view of White et al. (US 20160269179 A1) in view of Bi et al. (US 20190035091 A1).

Regarding claim 9, GERVAUTZ et al. disclose a system, comprising: a computing device comprising: a processor, a memory, a display, and an image capture device; machine readable instructions stored in the memory (managing applications associated with a mobile device, abstract, a plurality of modules comprising processor executable code stored in the non-transitory computer-readable memory, [0016], camera, [0059]) that, when executed by the processor, cause the computing device to at least: capture an image of an object with the image capture device (obtaining an image of an object in the view of a camera associated with a mobile device, abstract, [0051], [0067]); send the image of the object to a first server (sending the image of the object or the attributes extracted from the image to a visual search engine located on a remote server, [0005]); receive from the first server an identification of the object in the image and a list of applications associated with the object (receiving an identification of the object from the visual search engine located on the remote server, [0005], visual search server 125 can provide the identity of the object in the image to the mobile device 120 and/or provide other information or attributes 

GERVAUTZ et al. do not explicitly disclose determine whether an application identifier corresponding to the at least one application matches an application identifier associated with an authentication credential; retrieve the authentication credential from a local data store in response to determining that the application identifier corresponding to the at least 5Application No. 15/880,731one application matches the application identifier associated with the authentication credential and the authentication request including the authentication credential, or send metadata corresponding to the object to a first server, the metadata comprising a time and location at which image was generated and an identifier corresponding to the computing device.

White et al. teach determine whether an application identifier corresponding to the at least one application matches an application identifier associated with an authentication credential; retrieve the authentication credential from a local data store in response to determining that the application identifier corresponding to the at least 5Application No. 15/880,731one application matches the application identifier associated with the authentication credential and the authentication request including the authentication credential (“At block B1710, the processor 1270 (e.g., the applied key management server interface 1210) may receive the recovery request to recover a previously registered and/or stored local key from the communication device 1000 (e.g., from the applied key management client interface 1120) in some embodiments.  The request may include one or more of the local key (e.g., the key attributes 160 of the local key), application identifier identifying an application (e.g., the local application 1105) associated with the local key, user identifier (e.g., a user account or credential) identifying a user authorized to use the local key, a device identifier identifying the communication device 1000, time at which the local key may be collected by the application plugin 1110 or the applied key management client interface 1120, or any other identifier identifying the previously registered and/or stored local key. At block B1720, the processor 1270 may determine whether the recovery request is authorized by the policies 

GERVAUTZ et al. and White et al. are in the same art of application identifiers (GERVAUTZ et al., abstract; White et al., [0227]). The combination of White et al. with GERVAUTZ et al. enables use of an authentication request including the authentication credential. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the authentication of White et al. with the invention of GERVAUTZ et al. as this was known at the time of filing, the combination would have predictable results, and as White et al. indicate, “Given that encryption keys are used pervasively, effective management of the encryption keys (as well as other security objects) to defend and respond to threats against 

GERVAUTZ et al. and White et al. do not disclose send metadata corresponding to the object to a first server, the metadata comprising a time and location at which image was generated and an identifier corresponding to the computing device.

Bi et al. teach sending metadata corresponding to the object to a first server, the metadata comprising a time and location at which image was generated and an identifier corresponding to the computing device (“Referring to the device 102, the metadata 124 may include a file name corresponding to the video content 140, a summary frame identifier, a date or time the video content 140 was generated, a date or time the summary frame 122 was generated, a motion event start time, a motion event end time, a motion event duration, an identifier of a video segment (e.g., a video clip corresponding to the motion event period), an indication of a frame used to generate a representation of the object included in the summary frame 122, a capture unit identifier (e.g., a camera identifier) associated with the capture unit that generated the video content 140, a camera location, a link (e.g., a uniform resource locator (URL)) to a storage location of the memory 112 where the video content 

GERVAUTZ et al. and Bi et al. are in the same art of video processing (GERVAUTZ et al., [0059]; Bi et al., abstract). The combination of Bi et al. with GERVAUTZ et al. and White et al. enables use of metadata. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the metadata of Bi et al. with the invention of GERVAUTZ et al. and White et al. as this was known at the time of filing, the combination would have predictable results, and as metadata makes it easy to find and classify information and Bi et 

Regarding claim 11, GERVAUTZ et al. and White et al. and Bi et al. disclose the system of claim 9. GERVAUTZ et al. further disclose receive a response from the second server, the response comprising an indication that the at least one application has successfully authenticated with the second server (“The application portal server 145 can be configured to perform an authorization step to determine whether the mobile device 120 and/or the visual search server 125 is authorized to access the content before proceeding to look up and/or send the application content to the requesting entity”, [0160]).

Regarding claim 17, GERVAUTZ et al. disclose a method, comprising: capturing, with an image capture device, an image of an object with the image capture device (obtaining an image of an object in the view of a camera associated with a mobile device, abstract, [0051], [0067]); processing the image of the object to generate a plurality of feature points representing the object (image identification module 364 can be configured to identify and/or extract attributes, descriptors, keypoints, and/or other information associated with an the object in the image, [0072], attributes identified and/or extracted by the image 



White et al. teach determining whether an application identifier corresponding to the at least one application matches an application identifier associated with an authentication credential; retrieving the authentication credential from a local data store in response to determining that the application identifier corresponding to the at least one application matches the application identifier associated with the authentication credential and the authentication request including the authentication credential (“At block B1710, the processor 1270 (e.g., the applied key management server interface 1210) may receive the recovery request to recover a previously registered and/or stored local key from the 

GERVAUTZ et al. and White et al. are in the same art of application identifiers (GERVAUTZ et al., abstract; White et al., [0227]). The combination of White et al. with GERVAUTZ et al. enables use of an authentication request including the authentication credential. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the authentication of White et al. with the invention of GERVAUTZ et al. as this was known at the time of filing, the combination would have predictable results, and as White et al. indicate, “Given that encryption keys are used pervasively, effective management of the encryption keys (as well as other security objects) to defend and respond to threats against the security systems is of paramount importance” ([0005]) indicating the security advantage in combination with GERVAUTZ et al..

GERVAUTZ et al. and White et al. do not disclose sending metadata corresponding to the object to a first server, the metadata comprising a time and location at which image was generated and an identifier corresponding to the computing device.

Bi et al. teach sending metadata corresponding to the object to a first server, the metadata comprising a time and location at which image was generated and an identifier 

GERVAUTZ et al. and Bi et al. are in the same art of video processing (GERVAUTZ et al., [0059]; Bi et al., abstract). The combination of Bi et al. with GERVAUTZ et al. and White et al. enables use of metadata. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the metadata of Bi et al. with the invention of GERVAUTZ et al. and White et al. as this was known at the time of filing, the combination would have predictable results, and as metadata makes it easy to find and classify information and Bi et al. indicate metadata can be used to "jump" to specific points in time within video content ([0125]) and can be used to identify one or more devices ([0131]).

Regarding claims 13 and 19, GERVAUTZ et al. and White et al. and Bi et al. disclose the system and method of claims 9 and 17. GERVAUTZ et al. further disclose the machine readable instructions, when executed by the processor, further cause the computing device to at least: cause the at least one application included in the list of applications associated with the object to be installed on the client device (“Automatically launching the application includes determining whether the application is installed on the mobile device.  Automatically launching the application on the mobile device includes: launching the application if the application is installed on the mobile device; and displaying an interface for acquiring the application if the application is not installed on the mobile device, [0005], application acquisition module 368 can also be configured to download and install the application automatically from the application server and to notify the application launcher module 366 that the application is now available to be launched on the mobile device, [0088]).

Regarding claims 14 and 20, GERVAUTZ et al. and White et al. and Bi et al. disclose the system and method of claims 9 and 17. GERVAUTZ et al. further disclose identify a user selection an option to add an installed application to the list of applications associated with the object (receiving an application identifier associated with the application from the application portal server, [0011], each application being associated with at least one object and/or object type and a unique application identifier, [0026], allows the application developer to register with the application launch service and to upload new applications to the application portal server, [0111], receive application identifiers associated with the object identified by the visual search server, [0141], “If the request is associated with a new application that is not currently included in the database, the application management module 1164 can be configured to assign a new unique application identifier to the application and update the application database 1150 with the application information provided with the request”, [0158]); and send an identifier for the installed application to the list of applications associated with the object (receiving an application identifier associated with the application from the application portal server, [0011], confirmation screen that requires the user to acknowledge that a new application is being downloaded, or the interface may be a link to the application or to a list of applications that may all be launched automatically upon selection by the user, [0088], application acquisition module 

Regarding claim 16, GERVAUTZ et al. and White et al. and Bi et al. disclose the system of claim 9. GERVAUTZ et al. further disclose the image capture device comprises a video camera (camera to take video of object, [0059], [0068]).

Regarding claims 21 and 22, GERVAUTZ et al. and White et al. and Bi et al. disclose the system and method of claims 9 and 17. GERVAUTZ et al. further indicate receiving from the first server an identification of the object and a list of applications associated with the object further comprises: receiving from a first application executing on the first server the identification of the object in the image (receiving an identification of the object from the visual search engine located on the remote server, [0003], [0009], [0026], visual search 

As the object identification is coming from the remote server rather than going to the remote server, GERVAUTZ et al. do not use the specific language, “providing the identification of the object in the image to the first server”, however, as GERVAUTZ et al. indicate getting a "second opinion" on the identification done locally on the mobile phone, it would have been obvious at the time of filing to one of ordinary skill in the art that this 

The plurality of modules is interpreted as teaching at least a second application.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over GERVAUTZ et al. (US 20140267770 A1) and White et al. (US 20160269179 A1) and Bi et al. (US 20190035091 A1) as applied to claim 11 above, further in view of Matsuno et al. (US 20170188239 A1).

Regarding claim 12, GERVAUTZ et al. and White et al. and Bi et al. disclose the system of claim 11. GERVAUTZ et al. and White et al. do not disclose the authentication request complies with a version of an OAuth protocol. 

Matsuno et al. teach an authentication request that complies with a version of the OAuth protocol (“A protocol of OAuth or the like is used for request for authentication and exchange of responses between the system controller 1 and the SNS server 9, for example”, [0070]).
 
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GERVAUTZ et al. (US 20140267770 A1) and White et al. (US 20160269179 A1) and Bi et al. (US 20190035091 A1) as applied to claim 9 above, further in view of Zohar et al. (US 20160189286 A1).

Regarding claim 15, GERVAUTZ et al. and White et al. and Bi et al. disclose the system of claim 9. GERVAUTZ et al. and White et al. do not disclose the image capture device comprises a stereoscopic camera.

Zohar et al. teach the image capture device comprises a stereoscopic camera (an object identifier functionally associated with the image capturing element and configured to analyze the at least one image captured by the image capturing element, to identify features of the object, and to uniquely identify the object based at least on the identified features, [0120], image capturing elements 106 and 108 may capture stereoscopic images representing the vicinity of device 100 in three dimensions, image capturing element 106 and/or image capturing element 108 may be any suitable image capturing element, including a stills camera, a three dimensional camera, a video camera, [0348], “In some embodiments, object identifier 120 identifies visual features of the object in the captured images.  In some embodiments, object identifier 120 virtually combines a plurality of images of the object and identifies the visual features in the virtually combined image. For example, a three dimensional structure of the object may be identified in stereoscopic images captured by image capturing elements 106 and 108”, [0385]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661